Broyles, C. J.
1. The excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the entire charge and of the facts of the ease, show no reversible error.
2. Under the particular facts of the case the refusal of the court to declare a mistrial because of alleged improper remarks made by the solicitor-general in his concluding argument to the jury does not require a reversal of the judgment.
3. The verdict was authorized by the evidence and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.

B. Garter Pittman, J. A. McFarland, for plaintiff in error.
J. G. Mitchell, solicitor-general, contra.